Case 2:17-cv-13663-SDW-CLW Document 127 Filed 04/20/20 Page 1 of 3 PageID: 3776



  NOT FOR PUBLICATION
                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEW JERSEY


         CHAMBERS OF                                                 MARTIN LUTHER KING COURTHOUSE
    SUSAN D. WIGENTON                                                        50 WALNUT ST.
   UNITED STATES DISTRICT JUDGE                                            NEWARK, NJ 07101
                                                                               973-645-5903

                                           April 20, 2020


 Roy Thomas Caplinger, Esq.
 Thomas A. Abbate, Esq.
 Decotiis, Fitzpatrick, Cole & Giblin, LLP
 500 Frank W. Burr Blvd.
 Teaneck, NJ 07666
 Counsel for Plaintiffs

 Scott Lee Vernick, Esq.
 Benjamin McCoy, Esq.
 Fox Rothschild LLP
 2000 Market Street
 Philadelphia, PA 19103
 Counsel for Defendants

              LETTER OPINION FILED WITH THE CLERK OF THE COURT

        Re:     County of Essex v. Aetna, Inc. et al.
                Civil Action No. 17-13663 (SDW) (CLW)

 Counsel:

         Before this Court is Defendants Aetna Inc. and Aetna Life Insurance Company, Inc.’s
 (collectively, “Defendants” or “Aetna”) second Motion for Reconsideration of this Court’s May
 1, 2019 Opinion and Order (the “May 1st Decision”), (D.E. 50-51). This Court, having considered
 the parties’ submissions and having reached its decision without oral argument pursuant to Federal
 Rule of Civil Procedure 78, and for the reasons discussed below, DENIES Aetna’s motion.

 DISCUSSION
                                                   A.
          “Although the Federal Rules of Civil Procedure do not expressly authorize motions for
 reconsideration, Local Civil Rule 7.1(i) provides for such a review.” Sch. Specialty, Inc. v.
 Ferrentino, Civ. No. 14-4507, 2015 WL 4602995, at *2 (D.N.J. July 30, 2015). A motion for
 reconsideration is “an extremely limited procedural vehicle,” Ferrentino, 2015 WL 4602995 at *2
 (internal citations omitted), which is to be granted “sparingly.” A.K. Stamping Co., Inc. v.
Case 2:17-cv-13663-SDW-CLW Document 127 Filed 04/20/20 Page 2 of 3 PageID: 3777



 Instrument Specialties Co., Inc., 106 F. Supp. 2d 627, 662 (D.N.J. 2000). Motions to reconsider
 are only proper where the moving party shows “(1) an intervening change in the controlling law;
 (2) the availability of new evidence that was not available when the court [reached its original
 decision]; or (3) the need to correct a clear error of law or fact or to prevent manifest injustice.”
 Max’s Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). Mere disagreement with a
 court’s decision is not an appropriate basis upon which to bring a motion for reconsideration as
 such disagreement should “be raised through the appellate process.” U.S. v. Compaction Sys.
 Corp., 88 F. Supp. 2d 339, 345 (D.N.J. 1999). A party moving for reconsideration must file its
 motion within fourteen (14) days “after the entry of the order or judgment on the original motion”
 and set “forth concisely the matter or controlling decisions which the party believes” have been
 overlooked. L. Civ. R. 7.1(i).
                                                           B.

         Once again, the Court assumes the parties’ familiarity with the factual and procedural
 history of this action. The underlying suit involves a dispute over the terms of insurance plans
 Aetna provided to the Plaintiffs for its employees and retirees between 2010 and 2016. (See
 generally D.E. 1-2.) In 2018, the parties cross moved for judgment on the pleadings, (D.E. 14,
 20), and the Court issued an Opinion and Order on those motions on December 13, 2018. (D.E.
 30, 31). In response to Plaintiffs’ motion for reconsideration, Judge William H. Walls (deceased)
 issued an Opinion on May 1, 2019, determining that Plaintiffs were entitled to judgment on the
 pleadings for all but one contract year. 1 (D.E. 32, 50, 51.) In both decisions, Judge Walls properly
 constrained his analysis to the pleadings, specifically the Complaint and the rate sheets attached
 thereto, and the parties’ briefs. (See D.E. 1-2, 30, 32.) On May 15, 2019, Defendants asked this
 Court to reconsider the May 1st Decision and this Court denied their motion. (D.E. 59, 83, 84.) 2
 On January 3, 2020, Defendants again moved for reconsideration of the May 1st Decision. (D.E.
 112.) 3
         As an initial matter, Defendants’ motion is untimely, having been filed nearly eight months
 after the May 1st Decision and nearly five months after this Court denied Defendants’ first motion
 for reconsideration. 4 Even if Defendants had timely filed, they have failed to satisfy the strict
 standard for such motions. Judge Walls’ May 1st Decision clearly identified and applied the proper
 legal standards for motions for reconsideration and judgment on the pleadings and Defendants do
 not identify any change in the relevant law that would upend the basis for that decision. Rather,

 1
   Plaintiffs later voluntarily dismissed their breach of contract claim for that remaining year. (D.E. 99, 102.)
 2
   This case was reassigned on July 25, 2019 after Judge Walls’ unfortunate death. (D.E. 76.)
 3
   In the alternative, Defendants seek to amend Judge Walls’ findings and judgment pursuant to Rule 52(b), which
 permits a party to move the court to amend its findings or make additional findings, and/or Rule 59(e), which permits
 a party to move to amend or alter a final judgment, provided that such motions are made within 28 days of entry of a
 final judgment. Defendants may not seek relief under either Rule because their motion is untimely and because there
 is no final judgment in this matter, as Defendants acknowledge. (See D.E. 122 at 3 (taking the position that “neither
 Rule actually applies because those rules apply only to final judgments”) (emphasis in original).)
 4
   To the extent that Defendants seek review under the discretion afforded the district courts pursuant to Rule 54 to
 review interlocutory orders “at any time before the entry of judgment adjudicating all the claims and rights and
 liabilities of the parties,” (see D.E. 122 at 2-3), this Court is aware of its discretionary power and, for the reasons
 discussed supra, declines to exercise it.


                                                           2
Case 2:17-cv-13663-SDW-CLW Document 127 Filed 04/20/20 Page 3 of 3 PageID: 3778



 Defendants now argue that reconsideration is necessary on the basis of “new” deposition testimony
 obtained in late 2019. (See generally D.E. 120-1 Ex. A-G.) However, on reconsideration, this
 Court must respect the constraints imposed by Rule 12(c) which limit the Court’s review to the
 pleadings, consisting here of the Complaint and the contractual documents attached to it. The
 choice to seek a ruling pursuant to Rule 12(c) was a strategic one made by sophisticated parties
 represented by able counsel. Defendants’ frustration with the outcome of that choice does not now
 empower this Court to widen its review. 5 See e.g., Mele v. Fed. Reserve Bank of New York, 359
 F.3d 251, 257 (3d Cir. 2004) (recognizing that when “deciding a Rule 12(c) motion, the court does
 not consider matters outside the pleadings”); Huertas v. Transunion, LLC, 2009 WL 936858, at
 *1 (D.N.J. Apr. 3, 2006) (declining to consider evidence submitted by plaintiff on reconsideration
 and noting that “the Court cannot look beyond the pleadings in a motion under Rule 12(c)”);
 Resorts Int’l, Inc. v. Great Bay Hotel & Casino, Inc., 830 F. Supp. 826, 831 (D.N.J. 1992) (noting
 that the court was “bound not to consider such new materials, lest the strictures of our
 reconsideration rule erode entirely”). 6 As a result, Defendants’ motion will be denied.
 CONCLUSION

       For the reasons set forth above, Defendants’ Motion for Reconsideration of the May 1,
 2019 Opinion and Order is DENIED. An appropriate order follows.


                                                                  ___/s/ Susan D. Wigenton_____
                                                                  SUSAN D. WIGENTON, U.S.D.J.



 Orig: Clerk
 cc:   Parties
       Cathy L. Waldor, U.S.M.J.



 5
   Even if it were able to consider evidence outside the pleadings, this Court could only do so if that evidence “would
 alter the disposition of the case” and was previously unavailable or unknown. Interfaith Cmty. Org. Inc. v. PPG
 Indus., Inc., 702 F. Supp. 2d 295, 317–18 (D.N.J. 2010). Setting aside the question of whether Defendants obtained
 this testimony in violation of Magistrate Judge Waldor’s orders allowing limited damages discovery, (see D.E. 120 at
 6-7, 12-13), this Court is not satisfied that the deposition testimony Defendants now rely on to argue they did not
 breach their contract with Plaintiffs, (see D.E. 122-1 at 13-16), was previously unavailable or that it is dispositive.
 That being said, this Court takes no position at this time as to how these materials may or may not be used for purposes
 of the parties’ motions for summary judgment on the issue of damages.
 6
   The only basis remaining for reconsideration would be that Judge Walls’ decision contains an error of fact or law
 that, if left uncorrected, would result in manifest injustice. Defendants fail to point to such error. Rather, as before,
 Defendants impermissibly re-assert arguments previously raised and considered and submit “new” testimony that is
 cumulative of material previously provided to this Court, (see D.E. 122 at 1; see D.E. 60 at 8-16; 70; 71 at 12-13; 40
 at 1-2, 5, 10-12; 45 at 3-4; 112-2 at 1, 3-5, 13-15, 17-18; D.E. 83 at 2 n.2.). See, e.g., Tischio v. Bontex, Inc., 16 F.
 Supp. 2d 511, 532 (D.N.J. 1998) (denying motion for reconsideration based on rehashed argument); Exel v. Govan,
 Civ. No. 12-4280, 2016 WL 6534396, at *2 (D.N.J. Nov. 1, 2016) (recognizing that “Local Civil Rule 7.1(i) does not
 allow parties to restate arguments that the court has already considered”).


                                                            3
